Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gerges, J.), rendered June 4,1996, convicting him of attempted murder in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
It is argued that the police improperly displayed a single photograph of the defendant to the complainant at the precinct several hours after his arrest and that testimony with respect to this suggestive identification procedure should have been suppressed. Even assuming, arguendo and contrary to the People’s argument, that this photographic viewing was not confirmatory in nature, any error in this regard must be regarded as harmless beyond a reasonable doubt. The evidence in the record relating to the defendant’s identity as the shooter, including, inter alia, the testimony of the complainant and Officer Tropea regarding the immediate pursuit, apprehension, and on-street showup of the defendant (see, People v Duuvon, 77 NY2d 541), and the ballistic evidence, was overwhelming (see, People v Crimmins, 36 NY2d 230). Mangano, P. J., O’Brien, Ritter and McGinity, JJ., concur.